DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitations "the slide" and “the track system” in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 30 depends from claim 26, and claim 26 depends from claim 18. There is no “slide” or “track system” introduced in either claim 18 or claim 26, therefore there is no antecedent basis for “the slide” or “the track system” in claim 30. For examination purposes, it will be interpreted that claim 30 was intended to depend from claim 29, wherein a slide and track system are introduced.
Claim 31 recites the limitation "the telescopic rods" in lines 3 and 5.  There is insufficient antecedent basis for this limitation in the claim. Claim 31 depends from claim 26, and claim 26 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 21, 23-28, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kanpurwala et al. (US 20090303714 A1) in view of Martin et al. (US 9241453 B1) and Cercone et al. (US 6517216 B1).
Regarding claim 18, Kanpurwala teaches an illuminating device that can be placed in a plant illumination chamber (Figure 1);  
wherein the illuminating device has a base unit and at least two light sources (Figure 1, Paragraphs [0026] and [0032]; light source 8 mounted on base 20 has at least two illumination sources 70 in housings 60); 
wherein each of these light sources is movable on one supporting element of the base unit (Figure 1, Paragraph [0027]; telescoping legs 30, 32 , 34, 36 to adjust location of illumination sources 70 ); and 

Kanpurwala does not teach an illumination chamber including at least one internal surface comprising a reflective material; the supporting elements capable of being fixed in a position of use by means of a locking device; and wherein a radiation characteristic of the illuminating device in the plant illumination chamber can be adjusted in view of the known optical properties of the reflective material via a positioning of the light sources relative to one another and a positioning of the light sources in relation to the internal surface.
Martin teaches a plant illumination chamber including at least one internal surface comprising a reflective material (Figures 20,22, 25, Col. 3 lines 55-67 and Col. 10 lines 59-65; enclosure 1 comprises a reflective layer 16, lighting fixtures 3 disposed within enclosure 1).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the illumination device taught by Kanpurwala inside the reflective illumination chamber of Martin in order to more effectively distribute light throughout the interior of the chamber.
Kanpurwala’s illumination device in combination with the reflective illumination chamber of Martin teaches a radiation characteristic of the illuminating device in the plant illumination chamber can be adjusted in view of the known optical properties of the reflective material via a positioning of the light sources relative to one another and a positioning of the light sources in relation to the internal surface. When light sources of Kanpurwala’s illumination device are moved, they are inherently going to reflect differently off of surfaces because the light beam shining from a different spot and will be hitting a surface at a different angle. Therefore by moving light sources in anyway, the radiation characteristics will automatically change along with the light source position.
Cercone teaches an adjustable lighting fixture wherein supporting elements capable of being fixed in a position of use by means of a locking device (Figures 1-2, Col. 6 lines 47-48; telescoping mounting arm 14 can lock via pin and slot arrangement or glide brackets 78). 
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the illumination device taught by Kanpurwala with the locking device taught by Cercone in order to more securely hold the telescoping rods in place and prevent any unwanted movement.
Regarding claim 21, Kanpurwala as modified above does not teach wherein the lower area and/or the upper area of the internal surfaces of the plant illumination chamber are each provided with a wall cladding, and that this wall cladding has optically reflective properties different to those of the reflective material.
Martin teaches a plant illumination chamber wherein the lower area and/or the upper area of the internal surfaces of the plant illumination chamber are each provided with a wall cladding, and that this wall cladding has optically reflective properties different to those of the reflective material (Figure 25, Col. 10 line 61 - Col. 11 line 37; insulation layer 15 is provided with R-value of R-7 and reflection layer 16 is provided with R-value of R-8).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the illumination device taught by Kanpurwala with wall cladding as taught by Martin in order to increase the strength and durability of the walls of the chamber while also increasing the insulation of the chamber.
Regarding claim 23, Kanpurwala as modified above teaches wherein, with known optical properties of the wall cladding, the radiation characteristic of the illuminating device in the plant illumination chamber can be adjusted via a mutually relative positioning of the light sources and a positioning of the light sources relative to the internal surface. When light sources of Kanpurwala’s illumination device are moved, they are inherently going to reflect differently off of surfaces because the light beam shining from a different spot and will be hitting a surface at a different angle. Therefore by moving light sources in anyway, the radiation characteristics will automatically change along with the light source position.
Regarding claim 24, Kanpurwala as modified above teaches wherein the light sources can be moved within a light-source plane that is parallel to the surface on which the plant illumination chamber is stood (Figure 1, Paragraphs [0027]-[0032]; telescoping legs 30, 32, 34, 36 can move illumination sources 70, swivel joints 52 have 180 degrees of rotation, therefore the legs can extend out parallel to the surface the light source 8 is attached to).
Regarding claim 25, the modified reference teaches the claimed limitations of claim 18 and further Cercone teaches wherein the light sources are fixable in continuously variable positions (Figures 1-2, Col. 6 lines 47-49; telescoping mounting arm 14 can utilize glide brackets 78 allow for fixable in continuously variable positions).
Regarding claim 26, the modified reference teaches the claimed limitations of claim 18 and further Cercone wherein the light sources are fixable in discrete positions of use (Figures 1-2, Col. 6 lines 47-48; telescoping mounting arm 14 can lock via pin and slot arrangement allow for fixable in location where there in a slot).
Regarding claim 27, Kanpurwala as modified above teaches wherein the supporting elements are telescopic rods (Figure 1, Paragraph [0027]; telescoping legs 30, 32 , 34, 36 to adust location of illumination sources 70).
Regarding claim 28, the modified reference teaches the claimed limitations of claim 18 and further Cercone wherein the locking device has a locking pin, which can be inserted into two axially aligned openings of two rod elements of the telescopic rods (Figures 1-2, Col. 6 lines 47-48; telescoping mounting arm 14 can lock via pin and slot arrangement).
Regarding claim 32, Kanpurwala as modified above teaches wherein the light sources are light-emitting diodes (Figure 2, Paragraph [0034]; illumination source 70 fromed of plurality of LEDs).
Regarding claim 33, Kanpurwala as modified above teaches wherein the illuminating device has a hanging device (Figure 1; lighting device 8 is hanging from a bottom surface 14).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kanpurwala et al. (US 20090303714 A1) in view of Martin et al. (US 9241453 B1) and Cercone et al. (US 6517216 B1) as applied to claim 18 above, and further in view of Robinson et al. (US 4654509 A).
Regarding claim 19, Kanpurwala as modified above does not teach wherein the internal surface has a lower area and an upper area, and that both areas differ in regard to their optically reflective properties. 
Robinson teaches a light reflection chamber wherein the internal surface has a lower area and an upper area, and that both areas differ in regard to their optically reflective properties (Figure 4, Col. 4 lines 12-30; upper chamber 49 inner surface can be specular reflective coating 53 and second lower chamber 61 has diffuse reflector material 54).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the illumination device taught by Kanpurwala with the two different reflective materials in the chamber as taught by Robinson in order to more effectively distribute light throughout the interior of the chamber by way of multiple different kinds of reflection.
Regarding claim 20, the modified reference teaches the limitations of claim 19 and further Robinson teaches wherein the lower area is diffusely reflective, while the upper area is configured as a specular reflector (Figure 4, Col. 4 lines 12-30; upper chamber 49 inner surface can be specular reflective coating 53 and second lower chamber 61 has diffuse reflector material 54).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kanpurwala et al. (US 20090303714 A1) in view of Martin et al. (US 9241453 B1) and Cercone et al. (US 6517216 B1) as applied to claim 21 above, and further in view of Srivastava et al. (US 20170037629 A1).
Regarding claim 22, Kanpurwala as modified above does not teach wherein the wall cladding is fixed to the internal surface magnetically, or with a clamping element, or with a screw element, or via an adhesive connection.
Srivastava teaches a wall cladding system wherein the wall cladding is fixed to the internal surface magnetically, or with a clamping element, or with a screw element, or via an adhesive connection (Paragraph [0059]; wall cladding system is magnetically attached).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the illumination device taught by Kanpurwala with the magnetic connection of the wall cladding as taught by Srivastava in order to allow for easy insertion, removal, or replacement of the wall cladding from the system.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kanpurwala et al. (US 20090303714 A1) in view of Martin et al. (US 9241453 B1) and Cercone et al. (US 6517216 B1) as applied to claim 18 above, and further in view of Caldani (US 7322735 B1).
Regarding claim 29, Kanpurwala as modified above does not teach wherein the supporting elements are equipped with a track system and a slide attached to it, which can be moved on it, and that the respective light source is attached to that slide.
Caldani teaches a lighting system wherein the supporting elements are equipped with a track system and a slide attached to it, which can be moved on it, and that the respective light source is attached to that slide (Figure 1, Col. 2 lines 36-44; track 100 has base 200 with lighting fixture 10 attached to base 200 that slides along track 100).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the illumination device taught by Kanpurwala with a track system as taught by Caldani in order to provide a smoother movement for the light sources to glide to extend and glide back to retract along the track.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kanpurwala et al. (US 20090303714 A1) in view of Martin et al. (US 9241453 B1), Cercone et al. (US 6517216 B1), and Caldani (US 7322735 B1) as applied to claim 29 above, and further in view of Krumm (US 6009916 A).
Regarding claim 30, the modified reference teaches the limitations of claim 29 and further Cercone teaches a locking device that can be inserted into a wall of a supporting arm (Figures 1-2, Col. 6 lines 47-48; telescoping mounting arm 14 can lock via pin and slot arrangement).
Kanpurwala as modified by Cercone above does not teach wherein the locking device is equipped with knurled screw, and one end of this knurled screw facing the track system rests on an external surface of the track system.
Krumm teaches a telescoping member wherein wherein the locking device is equipped with knurled screw, and in that this knurled screw can be screwed into one wall of the slide, and one end of this knurled screw facing the track system rests on an external surface of the track system (Col. 2 lines 37-53; adjustable member 16 may be locked by a lock 17 which may be a screw with a knurled head, naturally when the knurled screw is inserted the knurled screw face would rest on the external surface of what it is inserted in).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the illumination device taught by Kanpurwala with a knurled screw as taught by Krumm as it is a simple substitution of similar parts to provide a more secure lock mechanism than a pin.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Kanpurwala et al. (US 20090303714 A1) in view of Martin et al. (US 9241453 B1) and Cercone et al. (US 6517216 B1) as applied to claim 27 above, and further in view of Krumm (US 6009916 A).
Regarding claim 31, the modified reference teaches the limitations of claim 29 and further Cercone teaches a locking device that can be inserted into a first wall of a firs rod of a telescoping rod (Figures 1-2, Col. 6 lines 47-48; telescoping mounting arm 14 can lock via pin and slot arrangement).
Kanpurwala as modified by Cercone does not teach wherein the locking device has a knurled screw and in that one end of the knurled screw, facing an internal surface of the first rod element, rests on the second rod element disposed at least partially within the first rod element of the telescopic rods.
Krumm teaches a telescoping member wherein wherein the locking device is equipped with knurled screw, and in that this knurled screw can be screwed into one wall of the slide, and one end of this knurled screw facing the track system rests on an external surface of the track system (Col. 2 lines 37-53; adjustable member 16 may be locked by a lock 17 which may be a screw with a knurled head, naturally when the knurled screw is inserted the knurled screw face would rest on the external surface of what it is inserted in).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the illumination device taught by Kanpurwala with a knurled screw as taught by Krumm as it is a simple substitution of similar parts to provide a more secure lock mechanism than a pin.
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Kanpurwala et al. (US 20090303714 A1) in view of Cercone et al. (US 6517216 B1).
Regarding claim 34, Kanpurwala teaches an illuminating device that can be used for a plant illumination chamber, the illuminating device comprising: 
a base unit (Figure 1, Paragraph [0026]; base 20); 
a plurality of supporting elements (Figure 1, Paragraph [0027]; telescoping legs 30, 32, 34, 36); 
a plurality of light sources (Figure 1, Paragraph [0032]; illumination sources 70); 
wherein each of the plurality of supporting elements comprises a proximal end portion and a distal end portion, wherein the distal end portion is telescopingly engaged with the proximal end portion (Figure 1, Paragraphs [0027]-[0032]; telescoping legs 30, 32, 34, 36 have distal and proximal ends wherein the distal end is telescopingly engaged with the proximal end); 
wherein the proximal end portion is attached to the base unit and the distal end portion is extensible from the proximal end portion along a longitudinal axis such that the supporting element can comprise a plurality of different overall lengths (Figure 1, Paragraphs [0027]-[0032]; telescoping legs 30, 32, 34, 36 proximal ends are attached to base 20, distal ends can extend from 6-8 inches, swivel joints 52 have 180 degrees of rotation, therefore the legs can extend out along a longitudinal axis); 
wherein each of the plurality of light sources is attached to a respective distal end portion of a respective supporting element (Figure 1, Paragraphs [0027]-[0032]; telescoping legs 30, 32, 34, 36 distal ends are attached to illumination sources 70); and 
wherein the overall length of each of the plurality of supporting elements is independently configurable from the others of the plurality of supporting elements such that each of the plurality of light sources is positionable relative to the others of the plurality of light sources and to the base unit (Figure 1, Paragraphs [0027]-[0032]; telescoping legs 30, 32, 34, 36 can be moved along their independent path in different positions relative to the other illumination sources 70 and relative to base 20).
Kanpurwala does not teach a locking device, wherein the locking device is configured to affix the proximal end portion member to the distal end portion at any of the plurality of different overall lengths of the supporting element.
Cercone teaches an adjustable lighting fixture comprising a locking device, wherein the locking device is configured to affix the proximal end portion member to the distal end portion at any of the plurality of different overall lengths of the supporting element (Figures 1-2, Col. 6 lines 47-48; telescoping mounting arm 14 can lock via pin and slot arrangement, slots located along arm 14 at different lengths for pin to lock in at).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the illumination device taught by Kanpurwala with the locking device taught by Cercone in order to more securely hold the telescoping rods in place and prevent any unwanted movement.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Kanpurwala et al. (US 20090303714 A1) in view of  Cercone et al. (US 6517216 B1) as applied to claim 34 above, and further in view of Martin et al. (US 9241453 B1) and Robinson et al. (US 4654509 A).
Regarding claim 35, Kanpurwala as modified above does not teach a plant illumination chamber and further comprising: an enclosed space defined by a plurality of side panels, each side panel comprising an interior surface facing the enclosed space; wherein the interior surface of at least one of the plurality of side panels comprises a lower area configured to be diffusely reflecting and an upper area configured as a specular reflector comprising known optical properties; wherein the illuminating device is disposed at an upper end of the enclosed space; and wherein a radiation characteristic within the enclosed space can be adjusted by positioning the light sources relative to one another and in relation to the interior surface of the at least one of the plurality of side panels.
Martin teaches an enclosed space defined by a plurality of side panels, each side panel comprising an interior surface facing the enclosed space comprising a reflective material (Figures 20,22, 25, Col. 3 lines 55-67 and Col. 10 lines 59-65; enclosure 1 comprises a reflective layer 16, lighting fixtures 3 disposed within enclosure 1); 
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the illumination device taught by Kanpurwala inside the reflective illumination chamber of Martin in order to more effectively distribute light throughout the interior of the chamber.
When combined, Kanpurwala’s illumination device is disposed at an upper end of the enclosed space taught by Martin; and 
wherein a radiation characteristic within the enclosed space can be adjusted by positioning the light sources relative to one another and in relation to the interior surface of the at least one of the plurality of side panels. When light sources of Kanpurwala’s illumination device are moved, they are inherently going to reflect differently off of surfaces because the light beam shining from a different spot and will be hitting a surface at a different angle. Therefore by moving light sources in anyway, the radiation characteristics will automatically change along with the light source position.
Robinson teaches a light reflection chamber wherein the interior surface of at least one of the plurality of side panels comprises a lower area configured to be diffusely reflecting and an upper area configured as a specular reflector comprising known optical properties (Figure 4, Col. 4 lines 12-30; upper chamber 49 inner surface can be specular reflective coating 53 and second lower chamber 61 has diffuse reflector material 55).
 It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the illumination device taught by Kanpurwala with the two different reflective materials in the chamber as taught by Robinson in order to more effectively distribute light throughout the interior of the chamber by way of multiple different kinds of reflection.
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Kanpurwala et al. (US 20090303714 A1) in view of Caldani (US 7322735 B1) and Cercone et al. (US 6517216 B1).
Regarding claim 36, Kanpurwala teaches an illuminating device for a plant illumination chamber, the illuminating device comprising: 
a base unit (Figure 1, Paragraph [0026]; base 20); 
a plurality of supporting elements (Figure 1, Paragraph [0027]; telescoping legs 30, 32, 34, 36);
a plurality of light sources (Figure 1, Paragraph [0032]; illumination sources 70); and 
wherein each of the plurality of light sources is independently positionable relative to the base unit and the others of the plurality of light sources (Figure 1, Paragraphs [0027]-[0032]; telescoping legs 30, 32, 34, 36 can be moved along their independent path in different positions relative to the other illumination sources 70 and relative to base 20).
Kanpurwala does not teach a locking device; wherein each of the plurality of supporting elements comprises a track having a proximal end, a distal end, and a slide member movable along the track from the proximal end to the distal end, the proximal end being attached to the base unit; wherein each of the plurality of light sources is attached to a respective slide member of a respective supporting element and is positionable along a respective track from the respective proximal end to the respective distal end; and wherein the locking device is configured to affix the slide member to the track at any of a plurality of different positions along the track.
Caldani teaches a lighting system wherein each of the plurality of supporting elements comprises a track having a proximal end, a distal end, and a slide member movable along the track from the proximal end to the distal end, the proximal end being attached to the base unit (Figure 1, Col. 2 lines 36-44; track 100 has a proximal and distal end, base 200 slides along track 100 from proximal to distal end); 
wherein each of the plurality of light sources is attached to a respective slide member of a respective supporting element and is positionable along a respective track from the respective proximal end to the respective distal end (Figure 1, Col. 2 lines 36-44; track 100 has base 200 with lighting fixture 10 attached to base 200 that slides along track 100).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the illumination device taught by Kanpurwala with a track system as taught by Caldani in order to provide a smoother movement for the light sources to glide to extend and glide back to retract along the track.
Cercone teaches an adjustable lighting device comprising locking device wherein the locking device is configured to affix the slide member to the track at any of a plurality of different positions along the track (Figures 1-2, Col. 6 lines 47-48; telescoping mounting arm 14 can lock via pin and slot arrangement, slots located at various positions along the arm to fix length).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the illumination device taught by Kanpurwala with the locking device taught by Cercone in order to more securely hold the telescoping rods in place and prevent any unwanted movement.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Kanpurwala et al. (US 20090303714 A1) in view of  Cercone et al. (US 6517216 B1) and Caldani (US 7322735 B1) as applied to claim 36 above, and further in view of Martin et al. (US 9241453 B1) and Robinson et al. (US 4654509 A).
Regarding claim 37, Kanpurwala as modified above does not teach a plant illumination chamber and further comprising: an enclosed space defined by a plurality of side panels, each side panel comprising an interior surface facing the enclosed space; wherein the interior surface of at least one of the plurality of side panels comprises a lower area configured to be diffusely reflecting and an upper area configured as a specular reflector comprising known optical properties; wherein the illuminating device is disposed at an upper end of the enclosed space; and wherein a radiation characteristic within the enclosed space can be adjusted by positioning the light sources relative to one another and in relation to the interior surface of the at least one of the plurality of side panels.
Martin teaches an enclosed space defined by a plurality of side panels, each side panel comprising an interior surface facing the enclosed space comprising a reflective material (Figures 20,22, 25, Col. 3 lines 55-67 and Col. 10 lines 59-65; enclosure 1 comprises a reflective layer 16, lighting fixtures 3 disposed within enclosure 1); 
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the illumination device taught by Kanpurwala inside the reflective illumination chamber of Martin in order to more effectively distribute light throughout the interior of the chamber.
When combined, Kanpurwala’s illumination device is disposed at an upper end of the enclosed space taught by Martin; and 
wherein a radiation characteristic within the enclosed space can be adjusted by positioning the light sources relative to one another and in relation to the interior surface of the at least one of the plurality of side panels. When light sources of Kanpurwala’s illumination device are moved, they are inherently going to reflect differently off of surfaces because the light beam shining from a different spot and will be hitting a surface at a different angle. Therefore by moving light sources in anyway, the radiation characteristics will automatically change along with the light source position.
Robinson teaches a light reflection chamber wherein the interior surface of at least one of the plurality of side panels comprises a lower area configured to be diffusely reflecting and an upper area configured as a specular reflector comprising known optical properties (Figure 4, Col. 4 lines 12-30; upper chamber 49 inner surface can be specular reflective coating 53 and second lower chamber 61 has diffuse reflector material 55).
 It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the illumination device taught by Kanpurwala with the two different reflective materials in the chamber as taught by Robinson in order to more effectively distribute light throughout the interior of the chamber by way of multiple different kinds of reflection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Todd (US 5800049 A), Chappell (US 9618178 B1), Casper (US 20150128488 A1), Todd (US 9028211 B2), Cohen (US 8454201 B2), and Chang (US 6416207 B1). These references relate to adjustable light fixtures and reflective light chambers which are relevant to the limitations of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642